Exhibit 10.1 FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY This First Amendment to the Agreement for Purchase and Sale of Real Property (" Amendment ") is made as of 8 of May, 2015 by DIAMEDIX CORPORATION, a Florida corporation (the " Seller "), and JOE MANAGEMENT, LLC, a Florida limited liability company ( the " Buyer "). RECITALS WHEREAS, Seller and Buyer entered into that certain Agreement for Purchase and Sale of Real Property with an effective date of Wednesday, March 25, 2015 (the “Agreement”) for the sale and purchase of certain real property more particularly described in the Agreement. WHEREAS, Seller and Buyer desire to amend the terms of the Agreement as hereinafter set forth. AGREEMENT NOW THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, as well as the mutual covenants and agreements herein contained, Seller and Buyer agree as follows: 1. Recitals. The Recitals herein contained are true and correct and are made a part hereof. 2. Examination Period .
